Exhibit 10.5

 

 

 

OTR Acquisition Corp.

1395 Brickell Avenue

Suite 800

Miami, FL 33131

 

 

November 17, 2020

 

Purchase Capital LLC

1395 Brickell Avenue

Suite 800

Miami, FL 33131

Attn: Nicholas J. Singer

 

Re: Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between OTR Acquisition Corp. (the “Company”) and
Purchase Capital LLC (“Purchase Capital”), dated as of the date hereof, will
confirm our agreement that, commencing on the date the securities of the Company
are first listed on The Nasdaq Capital Market (the “Listing Date”), pursuant to
a Registration Statement on Form S-1 and prospectus filed with the U.S.
Securities and Exchange Commission (the “Registration Statement”) and continuing
until the earlier of the consummation by the Company of an initial business
combination or the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

 

(i) Purchase Capital shall make available, or cause to be made available, to the
Company, at 1395 Brickell Avenue, Suite 800, Miami, FL 33131, (or any successor
location of Purchase Capital), certain office space, utilities and secretarial
and administrative support as may be reasonably required by the Company. In
exchange therefor, the Company shall pay Purchase Capital the sum of $10,000 per
month on the Listing Date and continuing monthly thereafter until the
Termination Date; and

 

(ii) Purchase Capital hereby irrevocably waives any and all right, title,
interest, causes of action and claims of any kind as a result of, or arising out
of, this letter agreement (each, a “Claim”) in or to, and any and all right to
seek payment of any amounts due to it out of, the trust account established for
the benefit of the public stockholders of the Company and into which
substantially all of the proceeds of the Company’s initial public offering will
be deposited (the “Trust Account”) as a result of, or arising out of, this
letter agreement, and hereby irrevocably waives any Claim it may have in the
future, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and this letter agreement and any litigation between the parties (whether
grounded in contract, tort, statute, law or equity) shall be governed by,
construed in accordance with, and interpreted pursuant to the laws of the State
of New York, without giving effect to its choice of law principles.

 

[Signature Page Follows]

 

 

 

 

 

  Very truly yours,       OTR ACQUISITION CORP.         By: /s/ Nicholas J.
Singer     Name:  Nicholas J. Singer     Title: Chief Executive Officer and
Chairman

 

AGREED TO AND ACCEPTED BY:

 

PURCHASE CAPITAL LLC.

 

By: /s/ Nicholas J. Singer     Name: Nicholas J. Singer     Title:  Managing
Member  

 

 

[Signature Page to Administrative Support Agreement]

 

 

 

 

 



 

 